DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the projection" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the projection" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the projection" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 1 states “wherein the a”, however examiner believes it should read “wherein the shape”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 12-16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JP 3838436.
JP ‘436 teaches a brush (215, 220), a base (125) for carrying the brush and having a conductive disk (105).  The base rotates around an axis of the base.  There is a magnetic field generation structure (230), configured to emit, to the conductive disk, a magnetic field (205) perpendicular to the disk surface of the conductive disk, such that an induced electric field is generated in the conductive disk during rotation of the base.  
 With regards to claim 2, this claim is attempting to further limit the wafer, however the wafer is not positively claimed in the independent claim and therefore any limitations directed to the wafer holds no patentable weight.
With regards to claim 3, there is one conductive disk and the axis of the disk coincides with the axis of the base.
With regards to claim 4, the shape of the disk is circular.
With regards to claim 5, there are multiple disks and the disks are symmetrically distributed with respect to the axis of the base (paragraph 0028).
With regards to claim 7, in a direction perpendicular to the base, the projection of the conductive disk (projection of the magnetic field) is at least partially located on the periphery of the projection of the brush (figure 2).
With regards to claim 8, a plurality of brushes are simultaneously connected to the surface of the base and in a direction perpendicular to the base (figure 2), the projection of the conductive disk covers the projection of the brush and extends to the outside of the projection of the brush (left arrows in figure 2).
With regards to claim 9, a plurality of brushes are simultaneously connected to the surface of the base, and the projection of the conductive disk is located only between the two adjacent brushes (right arrows in figure 2).
With regards to claim 12, the conductive disk is located on a surface of the base facing the brush.  
With regards to claim 13, the conductive disk is made of metal.
With regards to claim 14, there is a controller connected to the base to the magnetic field generation structure, and configure to adjust the intensity of the magnetic field (paragraph 0019).
With regards to claim 15, the brush is a conductive brush (paragraph 0025).
With regards to claim 16, the brush comprises a washing portion (top of brush) and a connecting portion (lower portion that connects to the base).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘436.
‘436 teaches all the essential elements of the claimed invention however fails to teach the material used for the washing portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘436 so that it uses a ratio of graphene oxide or carbon nanotubes to polyvinyl alcohol of 0.05-0.25% since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  



Allowable Subject Matter
Claims 6, 10-11, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 includes the limitation that the conductive disk is a sector that form a circular disk shape. 
Claim 10 includes the limitation of an area of the disk surface of the conductive disk is equal to the cross-section of the base.  
Claim 11 includes the limitation that the disk is embedded in the base.  
Claim 19 includes the limitation of providing a wafer.  
The closest prior art of JP ‘436 fails to teach these limitations nor would it have been obvious to modify the prior art to achieve the claimed invention.  
Further, while there are several wafer cleaning devices, none teach a conductive disk.  
					Suggestions
Claim 1 includes no limitations directed to a wafer.  It is suggested to positively recite the wafer in the claims to further clarify the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723